          Case 1:19-cv-00047-ABJ Document 17 Filed 07/17/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


CATO INSTITUTE,

                       Plaintiff,

               v.                                                    Civil Action No. 1:19-cv-00047-ABJ

UNITED STATES SECURITIES AND EXCHANGE
COMMISSION, ET AL.,

                       Defendants.

      RESPONSE TO PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

       The Fourth Circuit decision submitted as supplemental authority by Cato Institute,

Overbey v. Mayor and City Council of Baltimore (No. 17-2444) (July 11, 2019), does not aid the

standing or merits arguments that it presented in opposing the Commission’s motion to dismiss.

       Overbey addressed the Article III standing of a newspaper alleging that a plaintiff who

brought a police-misconduct suit could not speak with the newspaper due to a clause in her out-

of-court settlement with Baltimore. Slip Op. at 19-23. Cato is not similarly situated because, as

it alleged (Am. Compl. ¶¶ 34-36, 42-48), the unnamed settling defendants already communicated

with Cato about the Commission actions against them. And while a breach of the Baltimore

settlements allowed the city to claw back half of the proceeds, the consequence of breaching a

Commission consent judgment is that the original court may agree to reinstate the case if the

Commission seeks that relief. Because such a supposed injury is conjectural, Cato lacks Article

III standing. Moreover, the Overbey court did not address prudential standing, ripeness, or

comity, all of which justify dismissal regardless of whether Cato has Article III standing.

       On the merits, Overbey confirms that dismissal is appropriate. Cato’s main contention is

that no-deny provisions in Commission consent judgments are per se unconstitutional, but

                                                 1
          Case 1:19-cv-00047-ABJ Document 17 Filed 07/17/19 Page 2 of 4



Overbey confirmed that “[i]t is well-settled that a person may choose to waive certain

constitutional rights pursuant to a contract with the government.” Slip Op. at 10, citing Lake

James Cmty. Volunteer Fire Dep’t, Inc. v. Burke City, 149 F.3d 277, 280 (4th Cir. 1998). Over a

dissent, the majority struck down the Baltimore settlements based on a balancing of policy

interests that cannot be separated from the police-misconduct context in which they arose.

        The differences between the Baltimore settlements and the Commission consent

judgments are stark. First, Baltimore’s stated policy interests, such as officers clearing their

names, id. at 13-15, differ materially from the Commission’s interest in avoiding public

confusion about the factual bases for its actions, ensuring that denials do not undercut the

deterrent effect of describing the allegations, as well as the judicially established federal policy

favoring settlement by consent decree. Second, Commission no-deny provisions are more

tailored to advance these interests. Unlike in Overbey, where a plaintiff would lose half the

settlement, with no ability to reinstate a claim, for disparaging the City or revealing anything

other than the settlement’s existence, Slip Op. at 4, a defendant would breach a Commission

consent judgment only by publicly denying the allegations in the complaint, which would raise

the possibility of a court reinstating the matter and returning the parties to their original positions.

Third, the Overbey majority focused on the policy ramifications of silence following out-of-court

settlement of police-misconduct claims. Slip Op. 12-16. By contrast, consent judgments are

approved by courts, which then retain jurisdiction over their enforcement. Whereas Baltimore

retained “the unilateral ability to determine whether” the plaintiff violated the settlement

agreement and to refuse to give the settling plaintiff the full settlement amount, id. at 12, a

breach of a no-deny provision affords the Commission the opportunity to ask a court to vacate

the judgment.



                                                   2
         Case 1:19-cv-00047-ABJ Document 17 Filed 07/17/19 Page 3 of 4



Dated: July 17, 2019                Respectfully submitted,

                                      By: /s/ Matthew S. Ferguson
                                    MATTHEW S. FERGUSON
                                    Senior Counsel
                                    MELINDA HARDY
                                    Assistant General Counsel
                                    JEFFREY A. BERGER
                                    Senior Litigation Counsel

                                    U.S. Securities and Exchange Commission
                                    Office of the General Counsel
                                    100 F Street NE
                                    Washington, DC 20549

                                    FergusonMA@sec.gov
                                    202-551-3840 (Ferguson)
                                    Fax: 202-772-9263




                                       3
         Case 1:19-cv-00047-ABJ Document 17 Filed 07/17/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2019, I served the foregoing Response to Plaintiff’s

Notice of Supplemental Authority upon the counsel for Plaintiff via ECF.

                                              /s/ Matthew S. Ferguson
                                             MATTHEW S. FERGUSON
                                             Senior Counsel
                                             U.S. Securities and Exchange Commission
                                             Office of the General Counsel
                                             100 F Street NE
                                             Washington, DC 20549
                                             FergusonMA@sec.gov
                                             202-551-3840
                                             Fax: 202-772-9263




                                                 i
